Mr. Justice Leech delivered the opinion of the court: This case comes before the court on a declaration filed by Viola Smith Mondhink, claimant, which alleges that on July 24, 1922, claimant was in the employ of a certain institution, in the possession of, and operated by the State of Illinois, known as the Jacksonville State Hospital, located at Jacksonville, Hlinois, which institution was managed and controlled for the purpose of caring for certain insane persons of the State of Illinois, and among said insane persons there was a certain patient named Fern Cameron, who was a dangerous charge of said institution; that on said day she was unmarried, her name at that time being Viola Smith, that she after-wards, on October, 1922, married Mr. Perley Mondhink; that on the date first above mentioned she was employed by the State as a nurse in said institution, and that as such it was her duty to work in and about what is known as the “Hydro Room” at said institution; that while she was engaged in what is known as “packing” certain patients of said institution, said Fern Cameron attacked claimant, and struck her over the head with a stone water pitcher and hit her about the face and head with such force as to break said water pitcher; and also struck her a violent blow on the left forearm, causing a severe cut and wound to the plaintiff on the left fore-arm, the scar being of about three inches in length; that she ivas confined in a hospital for about three weeks, and that she has undergone great pain and become highly nervous as a result of said attack. The demurrer filed by the Attorney General of the State of Illinois is allowed, as a matter of law. . The testimony of claimant, and that of her physician, Dr. Z. Y. Kimball, also the testimony of Dr. Thomas G. McLin, assistant managing officer, Dr. H. A. Chapin, and Dr. Trip-peer, has been carefully examined, and while there is no liability on the part of the State of Illinois to make an award in this cas§, as a matter of social justice and equity, we feel that an award should be made, owing to the fact that claimant was injured while in the employ of the State, and that the compensation should be figured according to the rules and regulations practiced under the Workmen’s Compensation Act and we accordingly award to said claimant the sum of $750.00.